Exhibit 10.2

NINTH AMENDMENT TO NOTE AND

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT TO NOTE AND LOAN AND SECURITY AGREEMENT (“Ninth Amendment”) made
this 8th day of January, 2009 by and among Allin Corporation, successor by name
change to Allin Communications Corporation, a Delaware corporation, Allin
Interactive Corporation, a Delaware corporation, Allin Network Products, Inc.,
successor by name change to Netright, Inc., a California corporation, Allin
Holdings Corporation, a Delaware corporation, CodeLab Technology Group, Inc., a
Delaware corporation, Allin Investment-Delaware, Inc., a Delaware corporation
and Allin Investment-Cal, Inc., a Delaware corporation, all with a current
mailing address of c/o Allin Corporation, 400 Greentree Commons, 381 Mansfield
Avenue, Pittsburgh, Pennsylvania 15220-2751 (collectively, the “Borrower”)

A N D

S & T BANK, having its office at 800 Philadelphia Street, Box 190, Indiana,
Pennsylvania 15701, (hereinafter referred to as “Bank”).

WITNESSETH:

WHEREAS, Allin Communications Corporation, a Delaware corporation, Allin
Interactive Corporation, a Delaware corporation, Allin Digital Imaging Corp., a
Delaware corporation, Kent Consulting Group, Inc., a California corporation,
Netright, Inc., a California corporation, Allin Holdings Corporation, a Delaware
corporation, and KCS Computer Services, Inc., a Pennsylvania corporation (the
“Original Borrower”) executed and delivered to Bank a Revolving Credit Note
dated October 1, 1998 (the “Note”) in the original principal amount of Five
Million Dollars ($5,000,000.00), (the “Loan”) representing sums advanced or to
be advanced pursuant to a Loan and Security Agreement between the Original
Borrower and the Bank dated October 1, 1998, as such Loan and Security Agreement
may be amended, modified or supplemented from time to time (the “Loan
Agreement”).

WHEREAS, such Note and Loan Agreement were modified by an Amendment to Note and
Loan and Security Agreement, dated March 25, 1999 (the “First Amendment”), by a
Second Amendment to Note and Loan Security Agreement, dated September 30, 1999
(the “Second Amendment”), by a Third Amendment to Note and Loan Security
Agreement, dated September 28, 2001 (the “Third Amendment”), by a Fourth
Amendment to Note and Loan Security Agreement, dated September 26, 2005 (the
“Fourth

 

1



--------------------------------------------------------------------------------

Amendment”), by a Fifth Amendment to Note and Loan Security Agreement, dated
September 26, 2005 (the “Fifth Amendment”), by a Sixth Amendment to Note and
Loan Security Agreement, dated September 6, 2006 (the “Sixth Amendment”), by a
Seventh Amendment to Note and Loan Security Agreement, dated June 28, 2007 (the
“Seventh Amendment”), and by an Eighth Amendment to Note and Loan and Security
Agreement dated May 16, 2008 (the “Eighth Amendment”) (the First Amendment,
Second Amendment, Third Amendment, Fourth Amendment, Fifth Amendment, Sixth
Amendment, Seventh Amendment, Eighth Amendment and this Ninth Amendment are
collectively referred to herein as the “Amendments”);

WHEREAS, the parties hereto desire to amend the Note, the Loan Agreement, and
all other documents executed in connection with the Loan (the “Loan Documents”)
to inter alia, reduce the Loan Amount and to remove Allin Consulting of
Pennsylvania, Inc., successor by name change to KCS Computer Services, Inc., a
Pennsylvania corporation and Allin Corporation of California d/b/a Allin
Consulting, successor by name change to Kent Consulting Group, Inc., a
California corporation as Borrower and add Allin Investment-Delaware, Inc., a
Delaware corporation and Allin Investment-Cal, Inc., a Delaware corporation as
Borrower.

NOW THEREFORE, in consideration of the foregoing recitals, and in further
consideration of the mutual covenants contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:

1. The foregoing recitals are incorporated herein and made a part hereof, as and
for the agreement of the parties.

AMENDMENTS

2. Allin Corporation of California, a California corporation and Allin
Consulting of Pennsylvania, Inc., a Pennsylvania corporation are hereby deleted
as Borrower and released from liability and obligation under the Note, Loan
Agreement and the other Loan Documents. Bank’s security interest in that certain
portion of the Collateral, as defined in the Loan Agreement, which is owned
exclusively by Allin Corporation of California, a California corporation (the
“Allin California Collateral”) and Allin Consulting of Pennsylvania, Inc., a
Pennsylvania corporation (the “Allin Pennsylvania Collateral”) and which shall
be transferred to Dell Inc. or an affiliate of Dell, Inc. in connection with the
Stock Purchase Agreement, is hereby released and terminated.

3. Allin Investment-Delaware, Inc., a Delaware corporation, and Allin
Investment-Cal, Inc., a Delaware corporation, are hereby added as Borrower and
each of them hereby agree to be bound by all of the terms, conditions, duties
and obligations of the Note, Loan Agreement and the other Loan Documents as if
they were a party to such documents at the time they were originally executed.
All references in the Loan Documents to the Borrower shall hereafter be deemed
to refer to Borrower as comprised of Allin Corporation, successor by name change
to Allin Communications Corporation, a Delaware corporation, Allin Interactive
Corporation,

 

2



--------------------------------------------------------------------------------

a Delaware corporation, Allin Network Products, Inc., successor by name change
to Netright, Inc., a California corporation, Allin Holdings Corporation, a
Delaware corporation, CodeLab Technology Group, Inc., a Delaware corporation,
Allin Investment-Delaware, Inc., a Delaware corporation, and Allin
Investment-Cal, Inc., a Delaware corporation.

4. Paragraph 1.2(a) of the Loan Agreement is deleted in its entirety, and in
lieu thereof, the following provision is inserted:

(a) Borrowing Base Calculation. The maximum borrowing availability under this
Agreement applicable to the Revolving Credit Loans shall be equal on any day
during the term of this Agreement to the lesser of (i) Three Million Five
Hundred Thousand and 00/100 Dollars ($3,500,000.00), or (ii) eighty percent
(80%) of the aggregate gross amount of Qualified Accounts (the lesser of the
amounts described in clauses (i) and (ii) of this sentence is sometimes referred
to in this Agreement as the “Borrowing Base”).

5. Notwithstanding any contrary provision contained in the Note, Loan Agreement
or in any other Loan Document, the maximum principal amount of the Loan is
hereby decreased from Five Million and 00/100 Dollars ($5,000,000.00) to Three
Million Five Hundred Thousand and 00/100 Dollars ($3,500,000.00), and all
references contained in the Note, Loan Agreement or any other Loan Document to
the loan amount are hereby modified and amended to read Three Million Five
Hundred Thousand and 00/100 Dollars ($3,500,000.00) which sums Borrower promises
to repay to the order of Bank in accordance with the terms of the Note.

6. Following execution of this Ninth Amendment, Bank agrees that it shall,
within a reasonable period of time, file UCC Financing Statement Amendments with
the Secretary of State of the State of California and with the Department of
State of the Commonwealth of Pennsylvania, as applicable, to release the Allin
California Collateral and the Allin Pennsylvania Collateral, respectively. In
addition, financing statements shall be filed with the State of Delaware
perfecting Bank’s security interest against Allin Investment-Delaware, Inc., a
Delaware corporation and Allin Investment-Cal, Inc., a Delaware corporation.

7. Following the execution of the Ninth Amendment, and in any event, no later
than January 12, 2009, Borrower shall make a payment in the amount of
$1,314,695.00. This payment shall be applied first to interest at the Applicable
Interest Rate, then to other charges due hereunder or under any other Loan
Documents, and lastly to reduction of the principal balance of the Loan.

8. The execution of this Ninth Amendment to Note and Loan and Security Agreement
shall be deemed the execution of a Note in the amount of Three Million Five
Hundred Thousand and 00/100 Dollars ($3,500,000.00) upon the terms and
provisions

 

3



--------------------------------------------------------------------------------

contained in the Note executed by Borrower in favor of Bank, dated October 1,
1998, as modified by the Amendments, and shall serve as additional evidence of
Borrower’s liability, promise and undertaking, to repay the outstanding
principal sum of up to Three Million Five Hundred Thousand and 00/100 Dollars
($3,500,000.00) to Bank in accordance with the terms, covenants, provisions and
conditions contained in the Note, the Loan and Security Agreement and the other
Loan Documents, and as modified herein, which terms, covenants, provisions and
conditions are incorporated herein by reference thereto.

9. Anything contained herein to the contrary notwithstanding, this Ninth
Amendment to Note and Loan and Security Agreement will not forfeit the
precedence or prior in time lien or priority of the financing statements or any
other security held by the Bank, its successors and assigns, on the Collateral
as defined in the Loan Agreement.

10. THE BORROWER AUTHORIZES AND EMPOWERS THE PROTHONOTARY OR ANY ATTORNEY OF ANY
COURT OF RECORD WITHIN THE UNITED STATES OR ELSEWHERE, UPON THE OCCURRENCE OF
ANY EVENT OF DEFAULT UNDER THE LOAN AGREEMENT, UNDER THE REVOLVING CREDIT NOTE
OR UNDER ANY OF THE OTHER LOAN DOCUMENTS, TO APPEAR FOR AND CONFESS JUDGMENT
AGAINST THE BORROWER AS OF ANY TERM IN FAVOR OF THE BANK OR ANY HOLDER OF THE
REVOLVING CREDIT NOTE, FOR ALL SUMS DUE AND UNPAID UNDER THE REVOLVING CREDIT
NOTE, WHETHER BY ACCELERATION OR NOT, WITH OR WITHOUT DECLARATION, WITH COST OF
SUIT, RELEASE OF ALL ERRORS, WITHOUT STAY OF EXECUTION AND WITH FIVE PERCENT
(5.0%) ADDED COLLECTION FEE. THE BORROWER ALSO WAIVES THE RIGHT OF INQUISITION
OF ANY REAL ESTATE LEVIED ON, VOLUNTARILY CONDEMNS THE SAME, AUTHORIZES THE
PROTHONOTARY OR CLERK TO ENTER THE WRIT OF EXECUTION ON SAID VOLUNTARY
CONDEMNATION, AGREES THAT SAID REAL ESTATE MAY BE SOLD ON A WRIT OF EXECUTION,
AND ALSO WAIVES AND RELEASES ALL RELIEF FROM ANY AND ALL APPRAISEMENT, STAY OR
EXEMPTION LAW OF ANY STATE NOW IN FORCE OR ENACTED IN THE FUTURE. IF A COPY OF
THE REVOLVING CREDIT NOTE, VERIFIED BY AFFIDAVIT OF THE BANK OR ANY SUCH HOLDER
OF THE REVOLVING CREDIT NOTE OR SOMEONE AUTHORIZED TO ACT ON THE BEHALF OF THE
BANK OR ANY SUCH HOLDER, HAS BEEN FILED IN SUCH ACTION, IT SHALL NOT BE
NECESSARY TO FILE THE ORIGINAL REVOLVING CREDIT NOTE AS A WARRANT OF ATTORNEY.
THE AUTHORITY AND POWER TO APPEAR FOR AND ENTER JUDGMENT AGAINST THE BORROWER
WILL NOT BE EXHAUSTED BY ANY SINGLE EXERCISE OF THE AUTHORIZED POWER, AND THE
SAME MAY BE EXERCISED FROM TIME TO TIME AS OFTEN AS THE HOLDER DEEMS NECESSARY
OR DESIRABLE; AND THIS INSTRUMENT WILL BE A SUFFICIENT WARRANT.

 

4



--------------------------------------------------------------------------------

COVENANTS, REPRESENTATIONS AND WARRANTIES

11. The Borrower confirms and agrees that the terms:

“Loan Document” and “Loan Documents” as defined in the Loan Agreement each
include within their respective meanings this Amendment and all other documents
and instruments executed or to be executed by the Borrower in connection with
the Ninth Amendment, which are collectively referred to herein as the “Ninth
Amendment Documents.”

12. The Borrower ratifies, confirms and reaffirms, without condition, all the
terms and conditions of the Loan Agreement and the other Loan Documents and
agrees that it continues to be bound by the terms and conditions thereof as
amended by the Amendments; and the Borrower further confirms and affirms that it
has no defense, set off or counterclaim against the same. The Loan Agreement and
the Amendments shall be construed as complementing each other and as augmenting
and not restricting the Bank’s rights, and, except as specifically amended by
the Amendments, the Loan Agreement shall remain in full force and effect in
accordance with its terms.

13. Except to the extent the Allin California Collateral and the Allin
Pennsylvania Collateral is released in paragraph 2 hereof, the Borrower
ratifies, confirms and reaffirms without condition, all liens and security
interests granted to Bank pursuant to the Loan Agreement and the Loan Documents,
as defined in the Loan Agreement, and such liens and security interest shall
continue to secure the indebtedness and obligations of the Borrower to the Bank
under the Loan Agreement, the Note and the other Loan Documents.

14. The Borrower represents and warrants to the Bank that:

(a) This Ninth Amendment and the other Ninth Amendment Documents have been duly
executed and delivered by the Borrower and constitute the legal, valid and
binding obligations of the Borrower enforceable in accordance with their
respective terms;

(b) The execution and delivery of this Ninth Amendment by the Borrower and the
performance and observance by the Borrower of the provisions hereof and the
Ninth Amendment Documents, do not violate or conflict with the organizational
documents of Borrower or any law applicable to Borrower or result in a breach of
any provision of or constitute a default under any other agreement, instrument
or document binding upon or enforceable against Borrower;

(c) The representations and warranties set forth within the Loan Agreement
continue to be true and correct in all material respects as of the date of this
Ninth Amendment except those changes resulting from the passage of time; and

 

5



--------------------------------------------------------------------------------

(d) No material adverse change has occurred in the business, operations,
consolidated financial condition or prospects of the Borrower since the date of
the most recent annual financial statement delivered to the Bank and no Event of
Default or condition, which, with the passage of time, the giving of notice or
both, could become an Event of Default (a “Potential Default”) has occurred and
is continuing.

15. The Borrower agrees to pay the fees and expenses of counsel of the Bank in
preparing and closing this Ninth Amendment and the Ninth Amendment Documents.

16. The Borrower shall execute or cause to be executed and delivered to Bank all
other documents, instruments and agreements deemed necessary or appropriate by
Bank in connection herewith.

CONDITIONS PRECEDENT

17. This Ninth Amendment shall be effective on the date hereof so long as each
of the following conditions has been satisfied:

(a) No Event of Default or Potential Default shall have occurred and be
continuing on the date of this Ninth Amendment.

(b) The representations and warranties set forth within the Loan Agreement shall
continue to be true and correct in all material respects as of the date of this
Ninth Amendment except those changes resulting from the passage of time only.

(c) Except to the extent disclosed to the Bank in writing, no material adverse
change shall have occurred in the business, operations, financial condition or
prospects of the Borrower since the date of the last audited financial
statements delivered to the Bank.

(d) Contemporaneously with the execution hereof, the Borrower shall deliver, or
cause to be delivered, to the Bank such other documents, instruments and
certificates required by the Bank in connection with the transactions
contemplated by this Ninth Amendment, including, without limitation, a fully
executed, true and correct copy of the Stock Purchase Agreement for the sale of
all of the issued and outstanding capital stock of Allin Consulting of
Pennsylvania, Inc., successor by name change to KCS Computer Services, Inc., a
Pennsylvania corporation and Allin Corporation of California d/b/a Allin
Consulting, successor by name change to Kent Consulting Group, Inc., a
California corporation to Dell, Inc. or an affiliate of Dell, Inc.

18. Except to the extent the Allin California Collateral and the Allin
Pennsylvania Collateral is released in paragraph 2 hereof, the Bank shall
continue to have a first priority lien on and security interest in the
Collateral, previously granted to Bank.

 

6



--------------------------------------------------------------------------------

19. All legal details and proceedings in connection with the transactions
contemplated in this Ninth Amendment shall be satisfactory to counsel for the
Bank and the Bank shall have received all such originals or copies of such
documents as the Bank may request.

MISCELLANEOUS

20. This Ninth Amendment shall be construed in accordance with, and governed by
the laws of the Commonwealth of Pennsylvania without giving effect to the
provisions thereof regarding conflicts of law.

21. Except as amended hereby, all of the terms and conditions of the Loan
Agreement shall remain in full force and effect. This Ninth Amendment amends the
Loan Agreement and is not a novation thereof.

22. The term “Borrower” shall mean the Borrower and each entity comprising the
Borrower and their respective successors and assigns, and all of their
obligations and liabilities hereunder shall be joint and several.

23. This Ninth Amendment shall inure to the benefit of, and shall be binding
upon, the respective successors and assigns of the Borrower and the Bank. The
Borrower may not assign this Ninth Amendment, the Loan Documents, or the Loan or
any of its rights or obligations hereunder without the prior written consent of
the Bank.

24. This Ninth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties hereto
have set their hands and seals the day and year first above written.

 

WITNESS/ATTEST:     BANK:     S&T BANK

/s/ Shari Brown

    By:  

/s./ Kenneth Parsons

      Kenneth Parsons, Senior Vice President WITNESS/ATTEST:     BORROWER:    
ALLIN CORPORATION, a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer     ALLIN INTERACTIVE
CORPORATION, a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer     ALLIN NETWORK PRODUCTS,
INC., a California corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer     ALLIN HOLDINGS
CORPORATION, a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer

 

8



--------------------------------------------------------------------------------

WITNESS/ATTEST:     CODELAB TECHNOLOGY GROUP, INC., a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer     ALLIN INVESTMENT –
DELAWARE, INC., a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer     ALLIN INVESTMENT – CAL,
INC., a Delaware corporation

/s/ Robert V. Fulton

    By:  

/s/ Richard W. Talarico

      Richard W. Talarico, Chief Executive Officer

 

9



--------------------------------------------------------------------------------

CORPORATE ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF INDIANA    )   

ON THIS, the 8th day of January, 2009, before me, a Notary Public in and for the
Commonwealth and County aforesaid, the undersigned officer, personally appeared
Kenneth Parsons, who acknowledged himself to be the Senior Vice President of S&T
Bank, being authorized to do so, executed the foregoing NINTH AMENDMENT TO NOTE
AND LOAN AND SECURITY AGREEMENT for the purposes therein contained by signing
the name of the corporation by himself as such officer.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/ Margaret D. Taiani

Notary Public

MY COMMISSION EXPIRES: July 27, 2009

 

10



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN CORPORATION,
a Delaware corporation, and that he as such officer, being authorized to do so,
executed the foregoing NINTH AMENDMENT TO NOTE AND LOAN AND SECURITY AGREEMENT
on behalf of ALLIN CORPORATION, for the purposes set forth in the foregoing
NINTH AMENDMENT TO NOTE AND LOAN AND SECURITY AGREEMENT by signing the name of
the corporation by himself as Chief Executive Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

11



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN INTERACTIVE
CORPORATION, a Delaware corporation, and that he as such officer, being
authorized to do so, executed the foregoing NINTH AMENDMENT TO NOTE AND LOAN AND
SECURITY AGREEMENT on behalf of ALLIN INTERACTIVE CORPORATION, for the purposes
set forth in the foregoing NINTH AMENDMENT TO NOTE AND LOAN AND SECURITY
AGREEMENT by signing the name of the corporation by himself as Chief Executive
Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

12



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN NETWORK
PRODUCTS, INC., a California corporation, and that he as such officer, being
authorized to do so, executed the foregoing NINTH AMENDMENT TO NOTE AND LOAN AND
SECURITY AGREEMENT on behalf of ALLIN NETWORK PRODUCTS, INC., for the purposes
set forth in the foregoing NINTH AMENDMENT TO NOTE AND LOAN AND SECURITY
AGREEMENT by signing the name of the corporation by himself as Chief Executive
Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

13



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN HOLDINGS
CORPORATION, a Delaware corporation, and that he as such officer, being
authorized to do so, executed the foregoing NINTH AMENDMENT TO NOTE AND LOAN AND
SECURITY AGREEMENT on behalf of ALLIN HOLDINGS CORPORATION, for the purposes set
forth in the foregoing NINTH AMENDMENT TO NOTE AND LOAN AND SECURITY AGREEMENT
by signing the name of the corporation by himself as Chief Executive Officer _.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

14



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of CODELAB TECHNOLOGY
GROUP, INC., a Delaware corporation, and that he as such officer, being
authorized to do so, executed the foregoing NINTH AMENDMENT TO NOTE AND LOAN AND
SECURITY AGREEMENT on behalf of CODELAB TECHNOLOGY GROUP, INC., for the purposes
set forth in the foregoing NINTH AMENDMENT TO NOTE AND LOAN AND SECURITY
AGREEMENT by signing the name of the corporation by himself as Chief Executive
Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

15



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN
INVESTMENT-DELAWARE, INC., A DELAWARE CORPORATION and that he as such officer,
being authorized to do so, executed the foregoing NINTH AMENDMENT TO NOTE AND
LOAN AND SECURITY AGREEMENT on behalf of ALLIN INVESTMENT-DELAWARE, INC., A
DELAWARE CORPORATION, for the purposes set forth in the foregoing NINTH
AMENDMENT TO NOTE AND LOAN AND SECURITY AGREEMENT by signing the name of the
corporation by himself as Chief Executive Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

16



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

COMMONWEALTH OF PENNSYLVANIA    )       )    SS: COUNTY OF ALLEGHENY    )   

On this the 8th day of January, 2009, before me, the undersigned authority in
and for said County and Commonwealth, personally appeared Richard W. Talarico
who acknowledged himself to be the Chief Executive Officer of ALLIN
INVESTMENT-CAL, INC., A DELAWARE CORPORATION and that he as such officer, being
authorized to do so, executed the foregoing NINTH AMENDMENT TO NOTE AND LOAN AND
SECURITY AGREEMENT on behalf of ALLIN INVESTMENT-CAL, INC., A DELAWARE
CORPORATION, for the purposes set forth in the foregoing NINTH AMENDMENT TO NOTE
AND LOAN AND SECURITY AGREEMENT by signing the name of the corporation by
himself as Chief Executive Officer.

IN WITNESS WHEREOF, I hereunto set my official hand and seal.

 

/s/ Carol A. Randol

Notary Public (Notarial Seal)

MY COMMISSION EXPIRES: July 24, 2010

 

17